DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/21/21 has been entered.  Claims 1, 2, 4, and 5 remain pending in the application, where Claim 3 has been cancelled.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/5/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 Line 2 “cutting a loop-pile fabric”, where loop-pile has not been labeled in the figures
In light of the amendments to pages 9-10 of the specification, the yarns utilized in the claims are unclear; although the drawings illustrate elements with the reference numeral 70 and 71 and the specification has disclosure pertaining the numerals 70 and 71, it is unclear whether, perhaps, all of the yarns 70 and 71 involved in the various hooking strokes claimed have been illustrated for an understanding of the invention by one of ordinary skill in the art; see further explanation in the specification objection
As such, the drawings are further objected to as it is unclear how page 9 Line 17 “knitting order is shown as Fig. 12”.  No “order” such as “steps 1, 2, 3, 4” have been indicated in Fig. 12.  As best understood, by the disclosure, such as 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 8 Line 22 to page 9 Line 1 “Each control butt 314 (324) is pushed by the sinker cam, so as to allow each of the plurality of intarsia sinkers 31 (32) to comprise a yarn pushing stroke 44 for hanging the yarn thereon to be fed into the shearing latch needle 36” is suggested to read “each control butt 314 (324) is pushed by the sinker cam, so as to allow each of the plurality of intarsia sinkers 31 (32) to comprise a yarn pushing stroke 44 for the yarn hanging thereon to be fed into the shearing latch needle 36” for grammatical purposes.  Pending further clarification as to the various strokes below, it is unclear whether this suggested recitation aligns with applicant’s intent and/or original disclosure, and may potentially bring in new matter.  Review is suggested.
Page 10 Line 3 as best understood, should read “to allow the yarn” singular
Page 10 Line 11 as best understood, should read “intarsia sinker 32” singular
Page 10 Line 19 “loop-pile fabric is formed by trimming loops” needs review whether it should still read “cut-pile fabric is formed by trimming loops”.  See further explanation in the 112(a) rejection.
Generally, the amendments on pages 9-10 to clarify the disclosure as previously requested have not helped to clarify the invention.  The relationship between various yarns and needles/hooks/sinkers remains unclear.  The following objections outlines the current understandings and corresponding objections.  Specifically:
As best understood, applicant’s use of “[term] numeral (numeral)”, such as “[intarsia hooks] 34 (35)” is to indicate that a single instance of the specific process requires an individual intarsia hook 34 and an individual intarsia hook 35.  Although there are multiple intarsia hooks illustrated in Fig. 4, a single instance of the process only involves a total of two intarsia hooks, specified as intarsia hook 34 and intarsia hook 35.
As such, applicant’s use of the numerals 70 and 71 with corresponding term “yarn” is unclear pending further clarification.  Starting on page 9 Lines 16-19 applicant describes a specific knitting process and knitting order-- “A knitting process is described below, and a knitting order is shown as at Fig. 12.  At the beginning of knitting, the plurality of knitting latch needles 21 on the first knitting group 20 knit the first cloth layer 61.”
Page 9 Lines 21-24 “Then, two different yarns 71 and 70 are respectively fed into one of the intarsia hooks 34 and the shearing latch needle 36.”
It is unclear whether this recitation is a further summary of subsequent steps, such as “at some point, yarn 71 is fed into intarsia hook 34, and at some point yarn 70 is fed into shearing latch needle 36”, or if this recitation is that, before any further recitations, strokes, and/or actions ensue, both actions “yarn 71 fed into hook 34” and “yarn 70 fed into needle 36” have already occurred.  
As best understood, this recitation is fully captured by Fig. 7
As best understood, as previously expounded on how applicant uses “[term] numeral (numeral)”, this recitation sets up the single instance of the process to use two yarns, specifically yarn 70 and yarn 71
It is unclear how Fig. 12 relates to Fig. 11 and therefore the knitting order
Continuing on with Page 9 Line 23-page 10 Line 24 “one of the intarsia hooks 34 operates the yarn hooking stroke 43 to allow the yarn 71 fed into one of the intarsia hooks 34 to be hung on one of the intarsia sinkers 31.”
As best understood, this recitation is also fully captured by Fig. 7
As best understood, as previously expounded on how applicant uses “[term] numeral (numeral)”, yarn 71 is fed to hook 34 and hung on sinker 31
Continuing on with page 10 Lines 2-5 “After that, one of the intarsia sinkers 31 operates the yarn pushing stroke 44 to allow the yarns 70 hung on one of the intarsia sinkers 31 to be fed into the shearing latch needle 36”
Assuming it should read “to allow the yarn” singular, it is unclear how yarn 70 is now on specific intarsia sinker 31, as the disclosure immediately preceding (page 9 Line 23-page 10 Line 24) indicated that it was yarn 71 that was on sinker 31
Furthermore, yarn pushing stroke 44 illustrated in Figs. 6 and 8, where Fig. 8 is in the context of yarn, also seems to show it is yarn 71 that is on sinker 31
Moving forward, it is assumed that page 10 Lines 2-5 should read “After that, intarsia sinker 31 operates the yarn pushing stroke 44 to allow the yarn 71 hung on intarsia sinker 31 to be fed into the shearing latch needle 36”
Continuing on with page 10 Lines 5-9 “when one of the intarsia hooks 34 operates the yarn hooking stroke 34, the shearing latch needle 36 is controlled to operate the second knitting stroke 41, wherein the yarn 70 is fed into the shearing latch needle 36 by a yarn carrier”
As best understood, this indicates strokes 41 and 43 operate in a similar time frame; 
Furthermore, should applicant indicate that the interpretation of page 10 Lines 2-5 is properly of yarn 71 and not as assumed of yarn 70, then such interpretation of utilizing yarn 71 would also conflict with herein page 10 Lines 5-9, where it is also yarn 70 fed into needle 36
As best understood, this recitation is illustrated by Fig. 7
Continuing on with page 10 Lines 5-6, 10-12 “When one of the intarsia hooks 34 operates the yarn hooking stroke 43…another yarn 71 is also fed into the shearing latch needle 36 by the intarsia sinker 32, so as to knit the second cloth layer 62.  However, the another yarn 71 hooked by one of the intarsia hooks 35 is knitted into a loop when fed into the shearing latch needle 36”
The term “another yarn” is unclear.  As best understood, the recitation is not illustrated, especially as no yarn in the context of sinker 32 and hook 35 has been illustrated.
The term “another yarn” is unclear because original disclosure was not clear whether:
70 and 71 disclose two continuous yarns
70 and 71 disclose two types of yarns but 71 has multiple strands
Some other interpretation
The term “another yarn” is further unclear whether “another” of “another yarn” referring to:
71 as being “another” relative to 70
71 as being “another” relative to a different segment of the same 71 yarn
71 as being “another” relative to a different strand of the same type of yarn 71, as though there are a plurality of yarns of type 71
Some other interpretation
As the preceding disclosure had not yet mentioned intarsia hook 35 and intarsia sinker 32, it is not immediately clear whether steps recited in page 9 Line 21-page 10 Line 2 directed to hook 34 and sinker 31 have been repeated, but now with hook 35 and sinker 32.  If a repeat, it is unclear whether it for a second yarn 71 different from a first yarn 71 that has been disclosed until this point, or some other interpretation.  
If term “another yarn 71” is “another’ relative to yarn 70, in that “another yarn 71” is the same as yarn 71 as previously disclosed, it is unclear how it is now related to hook 35 and sinker 32 when it was previously related to hook 34 and sinker 31.
As such, since page 10 Line 14 still reads “the shearing latch needle 36,” it is assumed that it is the same needle 36 previously carrying yarn 70 that now is also fed some yarn 71.
The term “however” in page 10 Line 12 of “However, the another yarn 71 hooked by one of the intarsia hooks 35 is knitted into a loop when fed into the shearing latch needle 36” is unclear.  As best understood, all yarns are first knitted into a loop, but merely differ as to whether they are cut by the trimming stroke.
Continuing on with page 10 Lines 14-20 “Then the shearing latch needle 36 is controlled to operate yarn trimming stroke 42, that is, the displaced degree of the shearing latch needle 36 equals the trimmer 363 being able to trim the yarn 71 hooked by one of the intarsia hooks 34, that is, the loop-pile fabric is formed by trimming loops which are formed by the yarn 71.”
As best understood, this is illustrated by Fig. 9
As aforementioned, if “another yarn 71” related to sinker 32 and hook 35 is the same as yarn 71 previously related to sinker 31 and hook 34, and page 10 Line 3 is properly yarn 71, it is unclear how yarn 71 was fed into needle 36 when Fig. 9 shows yarn 71 still being on hook 34
As aforementioned, if “another yarn 71” related to sinker 32 and hook 35 is different than yarn 71 previously related to sinker 31 and hook 34, and page 10 Line 3 is properly the first yarn 71, it is unclear why Fig. 9 only shows one yarn 71 and one yarn 70, and is missing a third yarn, otherwise known as second yarn 71.
Continuing with page 10 Lines 21-23 “Finally, a yarn 72 is fed into the plurality of knitting latch needles 21 and the shearing latch needle 36”
As this recitation is not explicitly illustrated, it is unclear whether this “the shearing latch needle 36” is referring to the exact same “shearing latch needle 36” as previously disclosed throughout, or is referring to merely to another one of the plurality of shearing latch needles illustrated in Fig. 4
Pending further clarification, at least one of these amendments may be new matter.  If so, new matter must be removed from the specification.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “each of the plurality of knitting latch needles defining an extension line along a direction of displacement of the first knitting stroke” in Claim 1 Lines 7-8 is not in the specification; examiner recommends placing the language verbatim into an appropriate section of the specification, such as on page 2
The term “shearing latch needle is controlled to perform…yarn trimming stroke while one of the intarsia hooks is displaced to the intarsia sinkers to perform the yarn hooking stroke” in Claim 1 Lines 24-26 is not in the specification
The term “to cut a yarn hooked by one of the intarsia hooks via the trimmer at a bottom edge of the plurality of intarsia sinkers” in Claim 1 Lines 30-31 is not in the specification
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
The term “loop-pile” in Claim 1 Line 2 is not in the original disclosure.  Applicant originally used the term “cut-pile” throughout the disclosure, and no explanation has been provided as to the change.  For example, if the terms are synonymous and interchangeable, the terms would not be new matter.  However, potentially as understood, “loop-pile” is a state of some yarn that has not been the recipient of a trimming stroke 42, where “cutting a loop-pile” as currently indicated in Claim 1 Line 2 would result in a “cut-pile.”  However, no such explanation has been provided.  Furthermore, the specification page 10 Line 19 has now been amended to recite “the loop-pile fabric is formed by trimming loops which are formed by…yarn.”  As such, the newly amended specification now seems to directly contradict the potential understanding as herein outlined.
The term “perpendicular” in Claim 1 Line 17 is not in the original disclosure.  As the applicant has not indicated that the drawings are to scale, the term “perpendicular” is considered new matter pending further clarification.
Furthermore, Claim 1 Lines 24-26 “shearing latch needle (36) is controlled to perform…a yarn trimming stroke (42) while one of the intarsia hooks is displaced to the intarsia sinkers to perform the yarn hooking stroke (43)” (reference numerals added) in Claim 1 Lines 24-26 is not in the specification, nor in the original disclosure.  Instead, the specification page 10 seems to disclose that yarn trimming stroke 42 occurs after yarn hooking stroke 43, and not while.  Specifically, see starting page 9 Lines 16-17 “A knitting process is described below, and a knitting order is shown…At the beginning of knitting”, then page 9 Lines 21-24 “Then, two different yarns 71 and 70 are respectively fed into one of the intarsia hooks 34 and the shearing latch needle 36.  One of the intarsia hooks 34 operates the yarn hooking stroke 43”, then page 10 Line 2 “after that”, then page 10 Lines 14-16 “Then, the shearing latch needle 36 is controlled to operate the yarn trimming stroke 42,” where the recitations indicate progression, and therefore the yarn hooking stroke 43 occurring before the yarn trimming stroke 42, or as otherwise said, that the yarn trimming stroke 42 occurs after the yarn hooking stroke 43.  Even as page 9 Line 21-page 10 Line 2 fully recites “two different yarns 71 and 70 are respectively fed into one of the intarsia hooks 34 and the shearing latch needle 36.  One of the intarsia hooks 34 operates the yarn hooking stroke 43 to allow the yarn 71 fed into one of the intarsia hooks 34 to be hung on one of the intarsia sinkers 31”, the disclosure does not suggest, let alone recite, merely because at some point, not necessarily the same point, two different yarns are fed into the intarsia hook 34 and the shearing latch needle 36 respectively, that the yarn trimming stroke 42 and yarn hooking stroke 43 occur together/while.
Furthermore, Claim 1 Lines 28-31 “during the yarn trimming stroke, the shearing latch needle displaces towards the gap…to cut a yarn hooked by one of the intarsia hooks via the trimmer at a bottom edge of the plurality of intarsia sinkers” is not in the original disclosure.  As best understood, the recitation is indicating that the cutting occurs at the bottom edge of the plurality of intarsia sinkers when the trimmer is at the bottom edge of the plurality of intarsia sinkers.  Pending further clarification of the various yarns such as in the specification objections, it is unclear whether the specific yarn claimed brings in new matter.  Furthermore, as the “cut…at a bottom edge” recitation is not found in the original disclosure such as in the specification or with a label in Fig. 9, as lack of clarity surrounds the knitting process as indicated in the specification objections, and as Fig. 7 merely indicates the direction of a yarn hooking stroke of 34 and not necessarily the final position of 34, the recitation is also pending further clarification and is indicated new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 2, 4, and 5 is/are rejected under U.S.C. 112(b).
	The term “a yarn” in Claim 1 Line 20 is unclear and therefore renders the claim indefinite.  As outlined in the specification objections, it is unclear whether this is referring to yarn 71, and whether this is referring to a first yarn 71 as best understood as Claim 1 Lines 19-20 indicate that this “a yarn” is relative to a yarn hooking stroke, and the disclosure only ever discloses a yarn hooking stroke relative to a yarn 71, possibly a first yarn 71.
	The term “a yarn” in Claim 1 Line 27 is unclear and therefore renders the claim indefinite.  As best understood, this is referring to yarn 70-- however, in light of the various specification objections, confirmation is needed.  
	The term “a yarn” in Claim 1 Line 30 is unclear and therefore renders the claim indefinite.  As outlined in the specification objections, it is unclear why this is different from “a yarn” in Claim 1 Line 20.  As best understood, it is the same yarn 71 as Claim 1 Line 20 especially as Claim 1 Line 30 indicates this “a yarn” is cut and the Figures only ever seem to indicate one instance of yarn 71 that is trimmed/cut.  If not, clarification is needed whether this is referring to a second yarn 71.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Strokes are functional
Cutting the loop-pile fabric on the double-sided cloth is functional
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 101457067).
Regarding Claim 1, Song teaches a circular knitting machine knitting structure for knitting a double-sided cloth and cutting a loop-pile fabric, to be dispose at a gap of a knitting machine (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 5 for at least a portion of knitting structure; Song teaches a knitting structure which meets the structural limitations in the claims and performs the functions as recited such as being capable of: 1)  producing double-sided cloth and cutting a loop-pile fabric, especially in light of the following: Fig. 12; Line 11 "manufacturing method of double fabric and double fabric (double cutting file fabric)"; Lines 131-132 “12 is a knitting view of a pile fabric for double-sided winter clothing through the method of manufacturing a double fabric”; Line 148 “cylinder cutting pile 440…to be knitted into a double fabric”; Line 20 “double fabric for winter clothing”; and 2) being part of a circular knitting machine, especially in light of Lines 44, 47-48 “when knitting a double fabric, one step is formed by a dial…double fabric that can be used as a pile fabric for winter clothing by forming a cylinder cutting pile and a cylinder knitting and knitting into a double fabric through a single knitting machine”, where the machine has dial and cylinder and can be a circular knitting machine; as for disposed at a gap--see annotated portion of Fig. 4 below for gap, between what would be the dial and cylinder, and Fig. 5 knitting structure is in the context of this gap) and comprising:
a first knitting group (see Fig. 9; Line 202 “dial hook needle 500”), and comprising:
a plurality of knitted latch needles disposed in a spaced manner (see Fig. 9; see Line 202 “dial hook needle 500”; see annotated portion of Fig. 4 below for spaced manner),

    PNG
    media_image1.png
    465
    1064
    media_image1.png
    Greyscale

each of the plurality of knitting latch needles performing a first knitting stroke towards the gap (Song teaches the plurality of knitting bearded needles which meets the structural limitations in the claims and performs the functions as recited such as being capable of performing a first knitting stroke displacing toward the gap, especially in light of the movement shown in Fig. 9),
and each of the plurality of knitting latch needles defining an extension line along a direction of displacement of the first knitting stroke (as aforementioned, since Song teaches the capability of a first knitting stroke such as movement in Fig. 9, then an extension line would be defined along movement in Fig. 9); and
a second knitting group (see Figs. 5-9; Line 163 “Singapore pin (100)”; Line 173 "hook needle 320 and 330"; Line 158 "knife latch needles 300"), comprising
a plurality of intarsia sinkers (see Fig. 4 for plurality; Line 163 “Singapore pin 100”; Song teaches the plurality of sinkers which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for intarsia),
two intarsia hooks disposed between any two of the plurality of intarsia sinkers adjacent to thereof (see Fig. 5 for 320 and 330 between sinkers 100; Line 173 “hook needles 320 and 330”; Song teaches the two bearded needles which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for intarsia),
and a shearing latch needle disposed between the two intarsia hooks (see Fig. 5 for knife latch needle 300 between 320 and 330; Line 158 “hook needles located on the left and right sides of the knife latch needle 300”; Line 161 “hook needle 320 and 300”, where shearing is met by the knife; as for bearded--Line 183 “hook 310 of the knife latch needle 300”), wherein the shearing bearded needle includes
a first yarn hooking section facing away from the gap (Line 183 "hook 310 of the knife latch needle 300"; see annotated portion of Fig. 5 below for first yarn hooking section including hook 310; where it faces away from the gap in that hook opens away from gap in Fig. 4);

    PNG
    media_image2.png
    443
    445
    media_image2.png
    Greyscale

and comprising a second needle latch (see Fig. 5 and annotated portion of Fig. 11 below, especially in light of “knife latch needle 300”)

    PNG
    media_image3.png
    369
    629
    media_image3.png
    Greyscale

a yarn trimming section extending from the first yarn hooking section to form a trimmer (see annotated portion of Fig. 11 below; especially in light of Line 158 “knife latch needle 300”),

    PNG
    media_image4.png
    695
    492
    media_image4.png
    Greyscale

and a first control section extending from the yarn trimming section to form at least one first butt (see annotated portions of Figs. 5 and 11 below),

    PNG
    media_image5.png
    469
    430
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    765
    348
    media_image6.png
    Greyscale

wherein the trimmer faces away from the gap (see Fig. 4),
wherein each of the plurality of intarsia sinkers (100; see Fig. 10) comprises 
a yarn hanging part (see annotated Fig. 10 below; Song teaches the yarn hanging part which meets the structural limitations in the claims and performs the functions as recited such as being capable of  hanging yarn (line 75), especially in light of Fig. 11 and Line 75 “singer pin moves…the pile yarn hanging”, where the area annotated is capable of hanging yarn) 
and a throat part (110) connected to the yarn hanging part (see annotated Fig. 10 below; Line 182 “pile yarn 400 on the single step 110”),

    PNG
    media_image7.png
    339
    1211
    media_image7.png
    Greyscale

and each yarn hanging part is perpendicular to the intarsia hooks and is formed by a plane on each of the plurality of intarsia sinkers (see annotated Fig. 10 below; where both the top face of a yarn hanging part and the portion of the yarn hanging part on the side of the sinker are planes; see also Fig. 6 for perpendicular where at least a portion of the yarn hanging part on sinker remains perpendicular to intarsia hooks 320, 330); 

    PNG
    media_image8.png
    352
    1211
    media_image8.png
    Greyscale

	and wherein each of the intarsia hooks performs a yarn hooking stroke for pulling a yarn to hang on the plane on each of the plurality of intarsia sinkers (see Fig. 10; Song teaches the intarsia hooks which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a yarn hooking stroke as recited especially in light of Lines 175-176 "hook needle 320 and 330…receive the file yarn 400 as shown in Fig. 6 and descend", where descend is a stroke that brings the yarn closer to the sinker and hanging as in Figs. 6, 9, and 10; see Fig. 9 for descent);
and each of the plurality of intarsia sinkers performs a yarn pushing stroke for allowing the yarn hung on the plane to be fed into the shearing latch needle via the throat part (Song teaches the plurality of intarsia sinkers which meets the structural limitations in the claims and performs the functions as recited such as being capable of  having a yarn pushing stroke as recited especially in light of Fig. 11 for movement of sinker; Lines 129-130 "sinker pin is operated by the singer cam" (as best understood, should be "sinker cam"; Line 163 "singapore pin (100)"; Lines 74-76 "singer pin moves forward and pushes the pile yarn hanging…toward the rear side of the knife latch needle", where singer pin is the singapore pin; where Fig. 10 shows the throat part as part of the plane and, as the yarn is at the throat, is capable of being fed from via the throat part);
wherein the shearing latch needle (300) is controlled to perform a second knitting stroke while one of the intarsia hooks (320 or 330) is displaced to the intarsia sinkers (100) to perform the yarn hooking stroke, wherein during the second knitting stroke, the shearing latch needle displaces towards the gap to pull a yarn via the first hooking section; and during the yarn trimming stroke, the shearing latch needle displaces toward the gap to cross the extension line of the plurality of knitting latch needles and to cut a yarn hooked by one of the intarsia hooks via the trimmer at a bottom edge of the plurality of intarsia sinkers  (Song teaches the shearing latch needle which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a second knitting stroke as recited especially in light of Fig. 9 for the movement of 300; Song also previously taught the intarsia hooks and intarsia sinkers which meets the structural limitations in the claims and performs the functions as recited such as being capable of  performing the yarn hooking stroke as aforementioned especially in light of Figs. 6, 9, and 10; as such, Song’s knitting machine structure is capable of being utilized such that the strokes occur together especially as aforementioned all strokes are functional, and especially in light of Lines 176, 177, 179-181 “the hook needles 320 and 330 receive the file yarn 400 as shown in Fig. 6…when the lowering of the hook needles 320 and 330 is completed, the knife latch needle 300, which has progressed to the turk position as shown in Figs. 7 and 11, is descended by receiving the ground yarn 410”; although the recitation indicates receiving file yarn 400 before receiving ground yarn 410, the time span in which these actions pertaining to 400 and 410 is a matter of perspective and can be construed as together, and therefore “while”).

Song seems to teach each of the plurality of knitting latch needles being provided with a first needle latch (see annotated portion of Fig. 9 below; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Song is either teaching a latch needle, compound needle, or bearded needle and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Song’s illustration seems most fitting to be a latch needle; even if Song was not a latch needle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s dial needle to be a latch needle in order to provide a closing mechanism to secure the thread as shown in Figs. 9 and 15).

    PNG
    media_image9.png
    285
    1158
    media_image9.png
    Greyscale


Song does not explicitly teach that the knitting structure is disposed corresponding to a gap of a circular knitting machine.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Song at least suggests such a recitation especially in light of Lines 44, 47-48 “when knitting a double fabric, one step is formed by a dial…double fabric that can be used as a pile fabric for winter clothing by forming a cylinder cutting pile and a cylinder knitting and knitting into a double fabric through a single knitting machine”, especially as Fig. 2 also seems to be a circular knitting machine; see Fig. 4 as to gap).
Regarding Claim 2, modified Song teaches all the claimed limitations as discussed above in Claim 1.
Song further teaches wherein each of the intarsia hooks (320, 330) comprises
a second yarn hooking section facing away from the gap (see annotated portion of Fig. 5 below where, as best understood, the annotation level with 320 should read 330, not 310 and has been corrected for clarification; see Fig. 4 for facing away from the gap),
a connecting section extending from the second yarn hooking section (see annotated portion of Fig. 5 below),
and a second control section extending from the connecting section to form at least one second butt (see annotated portion of Fig. 5 below),

    PNG
    media_image10.png
    662
    525
    media_image10.png
    Greyscale

and an extension line of the second yarn hooking section of each of the intarsia hooks is different from an extension line of the first yarn hooking section (see previously annotated Fig. 5; where first and second yarn hooking sections are on different extending needles and therefore would have different extensions lines as the needles occupy different spaces).
	Regarding Claim 4, modified Song teaches all the claimed limitations as discussed above in Claim 1.
	Song further teaches wherein the yarn pushing stroke is parallel to the first knitting stroke (Song teaches the needles and sinkers required for the yarn pushing stroke and first knitting stroke which meets the structural limitations in the claims and performs the functions as recited such as being capable of the structures parallel, especially in light of Figs. 9 and 11; Fig. 11 where yarn pushing stroke is the movement of 100 and Fig. 9 where first knitting stroke would be the movement of 500, where in Fig. 9, it seems the movements of 100 and 500 are parallel to one another).
	Regarding Claim 5, modified Song teaches all the claimed limitations as discussed above in Claim 2.
	The body of Claim 5 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 5.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 5 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
For clarification-- examiner notes that on page 11 of applicant’s remarks submitted 10/29/2020, applicant argues dial hook needle 500 which was not commensurate with the scope of the rejection in that dial hook needle 500 was not utilized in the rejection for second knitting stroke, yarn trimming stroke, or yarn hooking stroke.  Furthermore, examiner is unclear as to what applicant means by “one up and one down.”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732